George B. Jackson, Edward Southworth, and Ethel Norman, alleging that they were nominees of the Communist Party for the offices of Presidential Elector, Governor and United States Senator, respectively, obtained a rule nisi directed to R.A. Gray, the Secretary of State of the State of Florida, to show cause why an alternative writ *Page 446 
of mandamus should not be issued requiring him to show cause why he should not certify to Boards of County Commissioners of the several counties of the State of Florida the names of the relators with the offices to which they had been nominated in order that the same might be printed upon the official ballot for the election to be held in November of the present year.
The alternative writ alleges that the Secretary of State had refused upon the application of the relators to certify their names and the offices to which they were nominated to the Boards of County Commissioners upon the ground that there was no statutory authority requiring him to do so.
The relators allege that Chapter 13761, Acts of 1929, and Chapter 14657, Acts of 1931, the former relating to primary elections and defining a political party as a party which polled more than thirty per cent. of the entire vote cast in the State for its candidates for presidential electors, or any other officer voted for throughout the State, and providing for the nomination of the candidates of such party; the latter Act relating to the printing of names of candidates on tickets to be voted in any general election to be held in the State, are unconstitutional and void for many reasons, among them being the following:
The prevention of the formation and activities of new political parties; that such Acts are designed to confine the political activities of the State to one party, viz.: the Democratic Party; that they are designed to prevent any political party other than the two which may poll more than thirty per cent. each of the total vote at the last general election from obtaining any credit for the number of votes polled by the candidates of such other political parties; that such Acts violate provisions of the Federal and State Constitutions designed to secure equal civil and political rights; that the Acts are designed to abridge the rights of the Communist *Page 447 
Party, who are qualified voters in this State, to vote for the candidates of that party for Presidential Elector and for members of the Federal Congress, the abridging consisting in denying to such Communist candidates the right to have their names printed on the ballot, but requiring individual voters to write their names in the blank spaces left on the ballot under the particular office to be filled by the election; that such Acts delegate judicial functions to an administrative officer by empowering him to determine the political qualifications of the nominees of certain political parties to hold office, which power is exercised by excluding their names from the ballot; the requirement that political parties new or old poll thirty per cent. of the total vote polled at the last general election is an unreasonable test of political strength to enable members constituting a political party to qualify as such in order to have the names of its candidates written upon the ballot.
The relators, by the Attorney General, moved to discharge the rule nisi upon the following grounds among others; that the statute law of the State of Florida does not require the Secretary of State to procure the printing on the ballot to be used in the general election the names of any candidates for office who have not been nominated in the manner prescribed by law, or the names of such candidates certified to the County Commissioners for such purpose.
A demurrer to the rule nisi was also interposed urging in substance the same grounds, and a motion to discharge.
In the case of State, ex rel. Barnett, v. Gray, 107 Fla. 73,144 South. Rep. 349, Mr. Justice WHITFIELD, speaking for the Court in an exhaustive opinion upon the questions presented in that case, which are in all respects identical with the questions presented in this case, said: "The law does not require the Secretary of State to certify to the county commissioners the names of any candidates except those *Page 448 
required to be printed on the official ballots used for voting at the general election."
No statute of this State requires the Secretary of State to cause the names of the relators or other persons similarly situated to be printed upon the ballots to be used for voting at the general election because such persons have not been duly nominated for the offices to which they aspire by primary election, nor chosen by the appropriate executive committee of a political party as defined under the laws of the State.